Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn, U.S. pat. Appl. Pub. No. 2008/0201487, in view of Delph, U.S. pat. No. 6,286,029, and Jacobson, U.S. pat. Appl. Pub. No. 2006/0287936.
	As per claim 1, Blinn discloses system comprising:
a) a vendor/user device 204, a tracker server 206, and a root domain name system (DNS) server 208, wherein the vendor/user device, the tracker server, and the root DNS server are operatively connected to one another (see par 0032);
b) wherein the vendor/user device 204 is configured to report a local IP address and unique identifier (e.g., secret token, registration information) corresponding to the user device to the tracker server 206 (par 0038, 0059);
c) wherein the tracker server 206 is configured to:
i) receive/store the local IP address and unique identifier (registration information) of the user device (par 0057);
ii) create a device specific subdomain (“DSS”) for the user device, wherein the DSS is compatible with DNS server registration requirements, and send the DSS and the local IP address to the DNS server 208 (pars 0036-0038);
d) wherein the DNS server maintains a registration database and is configured to receive the DSS and local IP address from the tracker server, and update the registration database by mapping the DSS and the local IP address (see par 0059).
	Blinn does not teach configuring vendor device such as a vendor kiosk to automatically connect to a local area network upon boot-up. However, such use of auto-configuration function for a vendor kiosk is well known in the art as disclosed by Delph. Particularly, Delph teaches automatically connecting to an intermediate/tracker server via a local network upon boot-up and reporting its identifier (IP address) to the intermediate/tracker server (see Delph, col 5, ln 25-31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize such auto-configuration function in Blinn because it would have enabled deploying vendor/client device as a stand-alone device at any location which can perform auto-rebooting and connecting to the tracker server (see Delph, col 5, ln 25-31).
	Blinn also does not explicitly teach generating device specific subdomain based on unique identifier associated with vendor device (e.g., kiosk). However, Jacobson discloses a method for generating and assigning a subdomain name to a device or service based on unique identifier associated with device or service (see Jacobson, par 0008-0009). Jacobson also teaches generating and providing subdomain name and/or subdomain pages to a remote client device in response to receiving a selection of domain name of a preferred retail store location, e.g., www.clifford.com, from the remote client device (see Jacobson, par 0018-0020).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Blinn with Jacobson teaching because it would have enabled generating 
	As per claim 2, Blinn teaches providing the subdomain to a remote user device in response to selection from the remote client device, wherein the subdomain is configured to resolve at the root DNS server into local IP address corresponding to the user device (see pars 0033-0034).
	As per claim 4, Delph teaches deploying a routine (stored in memory or pre-programed into firmware) to cause the kiosk to reboot at pre-established time (see col 5, ln 27-31).
	As per claim 5, Blinn teaches checking to ensure the generated/registered subdomain is unique (see par 0039).
	As per claim 7, Blinn teach storing by the tracker server IP address along with other unique identifier for the user device (see pars 0037-0038).
	As per claim 8, Blinn teaches that tracker server 206 transmit to a user device a (subdomain) name that resolves to a local IP address of the user device (see par 0046).
	As per claims 9-10, Blinn teaches using a DNS server to map a subdomain name to a corresponding IP address for a user device in response to receiving a request (see pars 0014, 0029).
	As per claims 11-12, Blinn also teaches using a subdomain for a business, e.g., providing service on the Internet (see par 0034). It would have been obvious to one skilled in the art to recognize establishing direct connection between a user/vendor and a customer because it would have enabled two parties to conduct a business, e.g., sending/receiving a message/order.
Allowable Subject Matter
3.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
4.	Applicant's arguments filed on March 15, 2022 with respect to claims 1-2, 4-5 and 7-12 have been fully considered but are not deemed persuasive.
Applicant alleges that the cited art of record fail to disclose the claimed invention because neither references teach or suggest that the tracker server is configured to automatically create a device specific subdomain for the vendor kiosk after the kiosk transmits the local IP address to the tracker server (without manual user inputs). Applicant asserts that Blinn requires some inputs from either primary or secondary user to generate a subdomain (see Blinn, par 0036-0039), and that Jacobson also requires the operator to create descriptive subdomain names (see Jacobson, par 0019). Examiner disagrees.
Examiner is unable to find the alleged limitation in the claim, i.e., automatically create a DSS by the tracker server after the kiosk transmits the local IP address to the tracker server. Particularly, the present claims do not explicitly require such automatic generation of DSS by the tracker server. Nor do they have explicit limitation that exclude any manual inputs or controls by a user.  Thus, it is submitted that Blinn teachings still meet the alleged limitation as set forth in item 2 above.


5.	Applicant is requested to cancel the withdrawn claim 3 in the next correspondence.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/29/22